
	

115 S3434 IS: Reducing Administrative Costs and Burdens in Health Care Act of 2018
U.S. Senate
2018-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3434
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2018
			Ms. Smith (for herself and Mr. Cassidy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for grants to enable States to carry out
			 activities to reduce administrative costs and burdens in health care.
	
	
		1.Short title
 This Act may be cited as the Reducing Administrative Costs and Burdens in Health Care Act of 2018.
 2.Reducing administrative costs and burdens in health careTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by adding at the end the following:
			
				EReducing administrative costs and burdens in health care
					281.Eliminating unnecessary administrative burdens and costs
 (a)Reducing administrative burdens and costsThe Secretary, in consultation with providers of health services, health care suppliers of services, health care payers, health professional societies, health vendors and developers, health care quality organizations, health care accreditation organizations, public health entities, States, patients, and other appropriate entities, shall, in accordance with subsection (b)—
 (1)establish a goal of reducing unnecessary costs and administrative burdens across the health care system, including the Medicare program under title XVIII of the Social Security Act, the Medicaid program under title XIX of such Act, and the private health insurance market, by at least half over a period of 10 years from the date of enactment of this section;
 (2)develop strategies and benchmarks for meeting the goal established under paragraph (1); (3)develop recommendations for meeting the goal established under paragraph (1); and
 (4)take action to reduce unnecessary costs and administrative burdens based on recommendations identified in this subsection.
							(b)Strategies, recommendations, and actions
 (1)In generalTo achieve the goal established under subsection (a)(1), the Secretary, in consultation with the entities described in such subsection, shall not later than 1 year after the date of enactment of this section, develop strategies and recommendations and take actions to meet such goal in accordance with this subsection. No strategies, recommendation, or action shall undermine the quality of patient care or patient health outcomes.
 (2)StrategiesThe strategies developed under paragraph (1) shall address unnecessary costs and administrative burdens. Such strategies shall include broad public comment and shall prioritize—
 (A)recommendations identified as a result of efforts undertaken to implement section 3001; (B)recommendations and best practices identified as a results of efforts undertaken under this part;
 (C)a review of regulations, rules, and requirements of the Department of Health and Human Services that could be modified or eliminated to reduce unnecessary costs and administrative burden imposed on patients, providers, payers, and other stakeholders across the health care system; and
 (D)feedback from stakeholders in rural or frontier areas on how to reduce unnecessary costs and administrative burdens on the health care system in those areas.
 (3)RecommendationsThe recommendations developed under paragraph (1) shall include— (A)actions that improve the standardization and automation of administrative transactions;
 (B)actions that integrate clinical and administrative functions within electronic health records; (C)actions that improve patient care and reduce unnecessary costs and administrative burdens borne by patients, their families, and other caretakers;
 (D)actions that advance the development and adoption of open application programming interfaces to increase transparency and interoperability, empower patients, and facilitate better integration of clinical and administrative functions;
 (E)actions to be taken by the Secretary and actions that need to be taken by other entities; and (F)other areas, as the Secretary determines appropriate, to reduce unnecessary costs and administrative burdens required of health care providers.
 (4)ActionsThe Secretary shall take action to achieve the goal established under section (a)(1), and, not later than __ days after the date of enactment of this section, submit to Congress and make publically available, a report describing the actions taken by the Secretary pursuant to goals, strategies, and recommendations described in this subsection.
 (5)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the development of the goal, strategies, recommendations, or actions described in this section.
 (6)Rule of constructionNothing in this subsection shall be construed to authorize, or be used by, the Federal Government to inhibit or otherwise restrain efforts made to reduce waste, fraud, and abuse across the health care system.
							282.Grants to States to develop recommendations
 (a)In generalThe Secretary shall award grants to at least 15 States to enable such States to establish and administer private-public multi-stakeholder commissions for the purpose of reducing health care administrative costs and burden. Not less than 3 of such grants shall be awarded to States that are primarily rural, frontier, or a combination thereof, in nature.
						(b)Application
 (1)In generalTo be eligible to receive a grant under subsection (a) a State shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require, including the information described in paragraph (2).
 (2)Required informationIn addition to any additional information required by the Secretary under this subsection, an application shall include a description of—
 (A)the size and composition of the commission to be established under the grant, including the stakeholders represented and the degree to which the commission reflects important geographic and population characteristics of the State;
 (B)the relationship of the commission to the State official responsible for coordinating and implementing the recommendations resulting from the commission, and the role and responsibilities of the State with respect to the commission, including any participation, review, oversight, implementation or other related functions;
 (C)the history and experience of the State in addressing health care administrative costs, and any experience similar to the purpose of the commission to improve health care administrative processes and the exchange of health care administrative data;
 (D)the resources and expertise that will be made available to the commission by commission members or other possible sources, and how Federal funds will be used to leverage and complement these resources;
 (E)the governance structure and procedures that the commission will follow to make the required recommendations;
 (F)the proposed objectives relating to the simplification of administrative transactions, increased standardization, and the efficiency and effectiveness of the transmission of health information;
 (G)potential cost savings and other improvements in meeting the objectives described in subparagraph (F);
 (H)the method or methods by which the recommendations described in subsection (c) will be reviewed, adopted, implemented, and updated as needed; and
 (I)the method or methods by which impacts and progress toward administrative simplification goals or objectives, including administrative cost savings and return on investment, will be measured and reported.
								(c)Multi-Stakeholder commission
 (1)In generalNot later than 90 days after the date on which a grant is awarded to a State under this section, the State official described in subsection (b)(2)(B), insurance commissioner, or other appropriate State official shall convene a multi-stakeholder commission, in accordance with this subsection.
 (2)MembershipThe commission convened under paragraph (1) shall include representatives from health plans, health care providers, health vendors, relevant State agencies, health care standard development organizations, relevant professional and trade associations, patients, and other entities determined appropriate by the State.
 (3)RecommendationsNot later than one year after the date on which a grant is awarded to a State under this section, the commission shall make recommendations and plans, consistent with the application submitted by the State under subsection (b), and intended to meet the objectives defined in the application. Such recommendations shall comply with, and build upon, all relevant Federal requirements and regulations, and may include—
 (A)common, uniform specifications, best practices, and conventions, for the efficient, effective exchange of administrative transactions adopted pursuant to the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191);
 (B)the development of streamlined business processes for the exchange and use of health care administrative data; and
 (C)specifications, incentives, requirements, tools, mechanisms, and resources to improve— (i)the access, exchange, and use of health care administrative information through electronic means;
 (ii)the credentialing of physicians, hospitals, or other health care providers or suppliers within a health plan’s network;
 (iii)the implementation of utilization management protocols; and (iv)compliance with Federal and State laws.
 (d)Additional use of fundsA State may also use amounts received under a grant under this section to support— (1)the development, implementation, and best use of shared data infrastructure that supports the electronic transmission of administrative data;
 (2)the provision of technical support and education to community stakeholders to improve the adoption and use of key electronic health care transactions;
 (3)the facilitation of public and private initiatives aimed at reducing administrative costs for State programs; and
 (4)ongoing needs assessments and planning related to the development and implementation of administrative simplification initiatives.
 (e)Period and amountA grant awarded to a State under this section shall be for a period of 5 years and shall not exceed $50,000,000 for such 5-year period.
						(f)Reports
 (1)StatesNot later than 1 year after the end of the 5-year grant period, a State receiving a grant under this section shall submit to the Secretary a report on the outcomes, including total savings, achieved by the State in implementing the recommendations described in subsection (c)(3).
 (2)SecretaryNot later than 6 months after the State submits a report under paragraph (1), the Secretary, in consultation with National Committee on Vital and Health Statistics, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the outcomes achieved by the States under the grants under this section.
 (3)GAONot later than 6 months after the date on which the Secretary submits the report under paragraph (2), the Comptroller General of the United States shall conduct a study, and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the outcomes of the activities carried out under the recommendations under this section which shall contain a list of best practices and recommendations to States concerning administrative simplification.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $200,000,000 for the 5-fiscal-year period beginning with fiscal year 2020.
						283.Grants to accelerate State innovation and adoption of standards to reduce administrative costs
 (a)In generalThe Secretary shall award grants to States or State-designated entities, including States with multi-stakeholder commissions under section 282(c), as well as other multi-State collaboratives, to fund activities and improvements that—
 (1)accelerate the early adoption and implementation of administrative transactions designated by the Secretary and that have been adopted pursuant to the Health Insurance Portability and Accountability Act of 1996 (Public Law 104–191), including transactions described in section 1173(a)(2) of the Social Security Act;
 (2)accelerate the early adoption and implementation of additional administrative transactions and related data exchange standards that are being considered for adoption under the Health Insurance Portability and Accountability Act of 1996 or are adopted pursuant to such Act, or as designated by the Secretary, including the electronic claim attachment; and
 (3)to compile, synthesize, and disseminate lessons learned to promote the adoption of the transactions described in paragraph (1) across the health care system.
 (b)EligibilityTo be eligible to receive a grant under subsection (a) a State, or State designated entity (including a State with a commission established under section 282(c), State Medicaid agency, or multi-State collaborative, as further defined by the Secretary), shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may reasonably require.
 (c)PrioritizationIn awarding grants under this section, the Secretary shall give priority to— (1)applications submitted by eligible entities located in States, or across multiple States, that are composed primarily of rural or frontier areas;
 (2)applications submitted by multi-State collaboratives that, as determined by the Secretary, may have the greatest chance of successfully carrying out the activities described in subsection (a); and
 (3)applications submitted by entities that propose to carry out a pilot program, as described in subsection (d)(3).
 (d)ActivitiesA State shall use amounts received under a grant under this section for one or more of the following:
 (1)Needs assessments and planningGrant funds may be used to determine possible barriers to the adoption, implementation, and effective use of the transactions described in subsection (a)(1) in section 1, as well as to explore, identify, and plan options, approaches, and resources to address barriers and make improvements.
 (2)Education, training, and technical assistanceGrant funds may be used to develop and make available training and educational materials, forums, and activities as well as technical assistance to effectively implement, use, and benefit from the transactions described in subsection (a)(1).
 (3)Pilot programGrant funds may be used for pilot projects to test approaches to implement and use the transactions described in subsection (a)(1) in practice under a variety of different settings. With respect to the electronic attachment transaction, priority shall be given to pilot projects that test and evaluate methods and mechanisms to most effectively incorporate patient health data from electronic health records and other electronic sources with the electronic attachment transaction. All such pilot projects shall include plans to be evaluated for impacts and best practices and for reporting findings for broader Statewide and national use.
 (4)Adoption and useGrant funds may be used to accelerate the adoption, implementation, and effective use of the transactions described in subsection (a)(1) across State programs.
 (5)Specifications, incentives, requirements, tools, mechanisms, and resourcesGrant funds may be used for developing, testing, implementing, and assessing additional data exchange specifications, incentives, requirements, tools, mechanisms and resources to accelerate the adoption and effective use of the transactions described in subsection (a)(1).
							(e)Reports
 (1)StatesNot later than 1 year after the end of the 5-year grant period, an entity receiving a grant under this section shall submit to the Secretary a report on the outcomes, including total savings, achieved by the State in implementing the recommendations described in subsection (d).
 (2)SecretaryNot later than 6 months after the entity submits a report under paragraph (1), the Secretary, in consultation with National Committee on Vital and Health Statistics, shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the outcomes achieved under the grants under this section.
 (3)GAONot later than 6 months after the date on which the Secretary submits the report under paragraph (2), the Comptroller General of the United States shall conduct a study, and submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives, a report on the outcomes of the activities carried out under the recommendations under this section which shall contain a list of best practices and recommendations to States concerning administrative simplification.
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $50,000,000 for the 5-fiscal-year period beginning with fiscal year 2020..
		
